Citation Nr: 1104025	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected bilateral patellofemoral syndrome.

2.  Entitlement to an initial compensable evaluation for service-
connected eustachian tube dysfunction of the right ear.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to February 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In September 2009, the Veteran testified at a Travel Board 
hearing (via video-conferencing technology) before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

In the February 2008 Substantive Appeal, the Veteran complained 
of severe back pain that he maintained a VA doctor advised him 
was a direct result of his "knee problems."  Entitlement to 
service connection for "back pain/popping" on a direct basis 
was denied in an August 2007 rating decision.  The issue of 
entitlement to service connection for a back disorder, 
whether on a direct or secondary basis, has again been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action in the first 
instance.  In considering the matter, the AOJ will want to 
address whether clarification needs to be sought from the 
Veteran, in accordance with 38 C.F.R. § 19.26(b) (2010), 
concerning whether the above statement in the Substantive 
Appeal was intended to be a Notice of Disagreement filed 
with respect to the August 2007 rating decision.  

The issue of entitlement to an initial compensable evaluation for 
service-connected bilateral patellofemoral syndrome is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDING OF FACT

The Veteran's eustachian tube dysfunction of the right ear is 
manifested by daily pain and build-up of pressure requiring 
performance of the valsalva maneuver several times a day; the 
tympanic membrane is scarred, flaccid, and severely retracted 
with a history of prior perforation and fluid in the ear; and 
placement of a ventilating tube in the tympanic membrane has been 
clinically suggested.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, 
for service-connected eustachian tube dysfunction of the right 
ear has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.87, Diagnostic Code 6200 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010).  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may be cured by issuance of 
a fully compliant notice, followed by readjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a March 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection of inner ear pain, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  The letter also 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
eustachian tube dysfunction of the right ear.  

Here, the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to 
assist the Veteran in the development of his claim.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, post-service VA treatment records, VA examination 
reports, and hearing testimony.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and providing testimony describing 
the impact his ear disability had on his functioning.  Thus, he 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  The Board finds that VA's 
duty to assist has been met.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what favorable evidence 
in the claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2010); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is 
a question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2010); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In an August 2007 rating decision, the RO granted service 
connection for eustachian tube dysfunction of the right ear and 
assigned a noncompensable evaluation under Diagnostic Code 6201 
(chronic nonsuppurative otitis media with effusion (serous otitis 
media)) effective February 11, 2007, the day following the 
Veteran's discharge from service.  The RO recognized the 
Veteran's complaints of "constant aching" and "occasional 
shooting pain" and that he continued to be diagnosed with 
eustachian tube dysfunction of the right ear, but the RO 
maintained that the Veteran's hearing loss was not considered 
disabling. 

Service treatment records indicate that audiometric testing in 
July 2001, February 2002, November 2003, February 2005, October 
2006, and December 2006 showed the Veteran exhibited auditory 
thresholds of less than 26 decibels in each ear in frequencies 
1000, 2000, 3000, and 4000 Hertz except for 30 decibels exhibited 
in the right ear at 4000 Hertz in 2002 and 2006.  No speech 
audiometry results were reported.  Service treatment records 
further show that in February 2002, the Veteran's complaints 
included right ear pain.  The exam revealed erythema and bulging 
of the tympanic membrane.  The examiner provided an assessment of 
otitis media of the right ear.  In November 2003, the Veteran 
continued to complain of right ear pain further manifested by 
constant aching and occasional shooting pain.  The exam revealed 
a slightly retracted tympanic membrane and no other serious 
pathology.  The examiner noted that the audiogram revealed no 
significant threshold shift.  The examiner provided a diagnosis 
of eustachian tube dysfunction.  A February 2005 Report of 
Medical History showed the Veteran complained of right ear pain.  
In response, the examiner added that the Veteran had a history of 
right ear pressure imbalance and that the exam revealed an intact 
tympanic membrane but evidence of a prior perforation.  

After service, in the Veteran's original claim for compensation 
benefits, he reported that he experienced inner ear pain, his 
ears hurt when he flew, and he had a hard time hearing.  

The March 2007 VA general examination report shows the Veteran 
complained of episodes that occurred perhaps once every couple of 
weeks in which his right ear felt muffled.  He described that 
when he flew on a plane or climbed a mountain, he experienced 
pressure in his right ear that was relieved when he blew his 
nose.  The exam revealed a diffusely scarred and retracted right 
tympanic membrane.  The examiner provided a diagnosis of 
eustachian tube dysfunction of the right ear. 

In April 2007, VA audiometric testing indicated that the Veteran 
exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
20
25
18
LEFT
0
0
5
10
4

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

VA treatment records show that in February 2008, the Veteran 
denied that he experienced vertigo and otorrhea (ear discharge).  
Rather, he complained that he experienced frequent right ear 
pain.  The exam revealed a right retracted tympanic membrane.  
The examiner described that the Veteran had a flaccid tympanic 
membrane, possible ossicular disarticulation.  The examiner also 
noted the following:  "[p]ost valsalva maneuver Type Ad tymp 
with positive pressure, consistent with Eustachian tube 
dysfunction."  Word recognition was noted as 100 percent in both 
ears.  The Veteran was advised to perform the valsalva maneuver 
several times a day.  Audiometric testing indicated that he 
exhibited puretone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
5
5
10
6
LEFT
5
5
10
0
5

A March 2008 record noted that the Veteran complained of 
experiencing "otalgia (pressure)" when his tympanic membrane 
retracted for which he performed the valsalva maneuver to relieve 
the pressure sensation.  The exam revealed a right retracted 
tympanic membrane with monomeric areas.  The examiner noted an 
impression of right eustachian tube dysfunction with a flaccid 
right tympanic membrane.  It was noted that the Veteran was 
considering placement of a ventilating tube in his right tympanic 
membrane.  A November 2008 record indicated that the Veteran 
continued to have problems with right "CSOM."  This acronym is 
a medical abbreviation for "chronic suppurative otitis media," 
as well as "chronic serous otitis media"-i.e., chronic 
nonsuppurative otitis media.  The exam revealed a severely 
retracted right tympanic membrane with developing large 
"pocket" and fluid.  The examiner noted an impression of right 
CSOM with retracted tympanic membrane.  The examiner referred the 
Veteran for ventilating tube insertion.  A December 2008 record 
noted that the Veteran returned from the referral indicating that 
the surgeon did not perform a right ear "PE" (pressure 
equalization) tube insertion, but rather placed him on a nasal 
spray.  The examiner observed that the Veteran still had right 
CSOM. 

A January 2009 record showed that the Veteran continued to have 
problems with right ear CSOM.  The exam revealed a severely 
retracted right tympanic membrane with developing large 
"pocket" and fluid.  The examiner noted an impression of right 
CSOM with retracted tympanic membrane.  The Veteran was again 
referred for right ventilating tube insertion.  A January 2009 
record dated thereafter noted the Veteran reported that while VA 
doctors diagnosed him with eustachian tube dysfunction and 
chronic serous otitis media, some VA doctors indicated that he 
did not need an ear tube.  At the exam, the Veteran indicated 
that the pain had lessened over the last month, but still 
continued to come and go.  He wanted another opinion on whether 
he should get an ear tube.  The examiner reported that the 
audiogram showed very mild hearing loss on the right to 20 
decibels.  The Veteran denied having ear infections or drainage.  
The exam revealed an intact right tympanic membrane without signs 
of infection or fluid.  The examiner noted that there was no 
evidence of fluid on exam but the Veteran had indicated that he 
had felt better over the last month.  The examiner maintained 
that if the Veteran was indeed having eustachian tube dysfunction 
as a source of his pain and symptoms, he would benefit from an 
ear tube.  The Veteran indicated he wanted time to consider the 
risks and benefits for getting the tube before proceeding.  

The February 2008 Substantive Appeal and a February 2009 
statement, as well as  testimony provided at the September 2009 
Board hearing, reflect the Veteran's contention that he should 
not be rated on impairment of hearing but rather rated on the 
"decrease in function in the Eustachian Tube of [his] right 
ear."  The Veteran argues that he experiences "significant 
pain" on a daily basis and that the slightest pressure change 
causes severe pain, and that swimming and flying also cause pain.  
He states that he has to perform the valsalva maneuver several 
times a day to relieve pressure in his ear.  In February and 
March 2009 statements from the Veteran's father (T.M.) and mother 
(T.W.), they reported the same ongoing difficulties.  

Eustachian tube dysfunction is not specifically listed in the 
rating schedule; therefore, the RO has rated the disability by 
analogy to chronic nonsuppurative otitis media with effusion 
(serous otitis media) under Diagnostic Code 6201.  38 C.F.R. § 
4.20 (2010).  Under Diagnostic Code 6201, chronic nonsuppurative 
otitis media is rated on the basis of hearing impairment.  38 
C.F.R. § 4.87, Diagnostic Code 6201 (2010).  Audiometric testing 
conducted in service as well as after service in April 2007 and 
February 2008, however, shows the Veteran's auditory thresholds 
in each ear do not meet VA's definition of impaired hearing under 
38 C.F.R. § 3.385 (2010), much less meet the schedular criteria 
for compensable hearing loss under Diagnostic Code 6100.  
Therefore, the Board will consider other potentially applicable 
diagnostic codes to rate the disability by analogy.  

Under Diagnostic Code 6200, chronic suppurative otitis media, 
mastoiditis, or cholesteatom (or any combination) during 
suppuration or with aural polyps warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2010).  The 
Note to the diagnostic code indicates that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, should be evaluated separately.  
The lay and medical evidence of record in this case shows that 
the Veteran's disability manifests daily pain and build-up of 
pressure in the right ear for which he has been instructed to 
perform the valsalva maneuver several times a day.  Examinations 
have revealed a scarred, flaccid, and severely retracted right 
tympanic membrane with a history of prior tympanic membrane 
perforation and fluid in the ear.  Placement of a ventilating 
tube in the right tympanic membrane has been clinically 
suggested.  The Board finds that the foregoing findings are 
sufficiently analogous to the level of impairment associated with 
a 10 percent evaluation under Diagnostic Code 6200.  The 10 
percent evaluation is also the maximum available under this 
diagnostic code.  There are no other potentially applicable 
diagnostic codes that assign ratings in excess of 10 percent 
under which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous to the 
service-connected eustachian tube dysfunction.  For these 
reasons, the Board finds that the Veteran's service-connected 
eustachian tube dysfunction of the right ear is entitled to a 10 
percent evaluation, but no higher.  

The Veteran's service-connected eustachian tube dysfunction of 
the right ear has not been shown to be manifested by greater or 
lesser than the criteria associated with the rating assigned 
under the designated diagnostic code during any portion of the 
appeal period.  Accordingly, staged ratings are not in order and 
the assigned rating is appropriate for the entire rating period.  
See Fenderson, supra.

Consideration has also been given to whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

Here, the schedular evaluation does reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Notwithstanding that eustachian 
tube dysfunction is not specifically listed in the Schedule of 
Ratings, the Veteran's complaints of pain and pressure and 
resultant functional impairment associated with his right ear are 
not exceptional or unusual features associated with this 
disability.  The diagnostic criteria for evaluating ear 
disabilities sufficiently contemplate such complaints by analogy.  
As the Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, the inquiry ends and the 
Board need not consider whether the disability picture exhibits 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Accordingly, referral 
for consideration of an extra-schedular rating is not warranted.


ORDER

A higher initial rating of 10 percent for service-connected 
eustachian tube dysfunction of the right ear is granted for the 
entire appeal period, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

With respect to the Veteran's claim for a higher initial rating 
for service-connected bilateral patellofemoral syndrome, the 
Board finds that a remand is required for purposes of completing 
additional development in support of this claim.  

At the September 2009 Board hearing, the Veteran provided 
testimony that his currently assigned noncompensable evaluation 
does not adequately reflect the severity of his bilateral knee 
disability as he experiences chronic knee pain.  In the February 
2008 Substantive Appeal, he indicated that his bilateral knee 
pain was steadily worsening.  

The record reflects that the Veteran was last afforded a VA 
examination in March 2007, at which time the examination revealed 
full range of motion in both knees without pain.  He also had a 
normal symmetrical gait, and he was able to squat fully down and 
get back up without assistance or complaints.  There was no 
effusion, crepitus, joint line tenderness, or instability in 
either knee.  McMurray and anterior drawer testing were negative 
and both knees were stable to varus and valgus stress.  X-rays of 
the knees were interpreted as normal.  Since the March 2007 VA 
examination, VA treatment records show examinations in May 2007, 
August 2007, November 2007, and January 2008 revealed crepitation 
with movement of the knees.  A July 2008 record reflects the 
Veteran's complaint of aching pain on and off that was sharp at 
night after having loaded heavy things on a truck.  It was 
further observed at that time that the Veteran was using a knee 
support on an as needed basis.  He was prescribed a TENS unit for 
a trial run.  An October 2008 record indicates that the Veteran 
was continuing to use a knee support on an as needed basis.  

In view of the above, and in light of testimony the Veteran 
provided before the Board, the length of time since the last VA 
examination, and VA treatment records that show findings 
suggestive of an increase in severity of symptomatology 
associated with the knees compared to the findings reported at 
the prior exam, a new VA examination is warranted.  In addition, 
current VA treatment records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

The Board also recognizes that the Court of Appeals for Veterans 
Claims has clarified that a claim for TDIU exists as part of a 
claim for an increase (whether in an original claim or as part of 
a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  A TDIU claim is considered reasonably raised when a 
veteran submits medical evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of service-
connected unemployability.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  It is unclear from the Veteran's 
statements taken as a whole, whether he has submitted evidence of 
service-connected unemployability.  At the Board hearing, in 
response to the question of whether the Veteran was employed, he 
testified that he was currently a student and that he used to be 
employed.  He claimed that after he was discharged from service 
he worked as a "construction laborer."   He maintained that his 
"body" could not handle the work after two months.  He 
testified that he also held a part-time job as a "receiver" at 
a local home improvement store which significantly strained his 
knees and back so he left that job as well.  The Veteran's 
representative stated that the Veteran was making every effort to 
retain employment in the face of severe daily pain.  

In other statements of record, including statements made to VA 
treating physicians and VA examiners, the Veteran indicated that 
he was going to college and working part-time.  Specifically, the 
March 2007 VA examination reports reflects the Veteran's report 
that, after his discharge from service, he returned to work full-
time on a vegetable farm with plans to go to college.  In the 
September 2007 notice of disagreement, he maintained that he was 
a full-time student with a part-time job as a veterinary 
technician in training which was a very physical job.  VA 
treatment records dated in November 2007 indicated he was 
attending college and that he worked at an animal hospital and 
was doing well.  The March 2008 VA mental examination report 
reflect the Veteran's statement that he did not enjoy his job as 
an assistant in an animal hospital (for reasons other than his 
service-connected bilateral knee disability) and that he was not 
sure how much longer he would keep his current employment.  The 
foregoing testimony and statements show the Veteran has reported 
difficulties in employment, however it is unclear to the Board if 
the Veteran is raising a claim that he his unemployable due to 
his service-connected bilateral knee disability.  For these 
reasons, the Board finds that the appropriate course of action at 
this time is to seek clarification from the Veteran as to whether 
he is indeed seeking a TDIU rating.  

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting 
clarification of his intent to claim TDIU 
due to service-connected bilateral 
patellofemoral syndrome and his other 
service-connected disabilities.  If the 
Veteran responds in the affirmative, then 
the claim should be treated as part of the 
claim for a higher initial rating for 
service-connected bilateral patellofemoral 
syndrome to include (1) sending the Veteran 
additional VCAA notice relating to TDIU 
claims and (2) instructing him to prepare 
and submit VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.  

2.  Obtain VA treatment records from the 
Castle Point/Hudson Valley and Albany 
Stratton VA Medical Centers, and any other 
appropriate treating VA facility, dating 
since February 2009 that pertain to any 
treatment the Veteran has received for his 
bilateral knee disability.  

3.  After completion of the above 
development, the Veteran should be afforded 
an orthopedic examination to determine the 
current degree of severity of his service-
connected bilateral patellofemoral 
syndrome.  The claims folder must be made 
available to the examiner.  Any indicated 
studies, if any, including X-rays, should 
be performed.  

Besides addressing the general examination 
requirements, the examiner additionally 
should provide an opinion concerning the 
impact the Veteran's bilateral knee 
patellofemoral syndrome, as well as his 
other service-connected conditions, 
including obsessive compulsive disorder 
claimed as severe anxiety, tinnitus, and 
Eustachian tube dysfunction of the right 
ear, has on his ability to engage in 
substantially gainful employment.

4.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


